     Case: 2:21-mj-00121-KAJ Doc #: 4 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 11




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                         :
                                                  :
                Plaintiff,                        :
                                                  :
         vs.                                      :        Case No. 2:21-mj-121
                                                  :
DANIEL PHILLIP HEINTZ,                            :        Magistrate Judge Kimberly A. Jolson
                                                  :
                Defendant.                        :


  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

         Pursuant to the CARES Act H.R.748 § 15002 et seq, and in accordance with General

Order 21-05, this Court finds that the Defendant (or the Juvenile), after consultation with

counsel, has consented to the use of video conferencing to conduct the Initial Appearance held

today.


         Accordingly, the proceeding held on this date may be conducted by:


         X      video teleconference

         ____   teleconference, because video teleconferencing is not reasonably available for the
                following reasons:

                ____   that the defendant is detained at a facility that is lacking video
                       teleconferencing capability.

                ____   other.

         IT IS SO ORDERED.

                                                    s/Kimberly A. Jolson
                                                  Kimberly A. Jolson
                                                  United States Magistrate Judge
DATED: February 24, 2021


                                                  1
